Exhibit 10.1

STOCKHOLDERS’ AGREEMENT

This STOCKHOLDERS’ AGREEMENT (this “Agreement”), is dated as of September 1,
2008, by and between Teradyne, Inc., a Massachusetts corporation (“Parent”) and
the stockholders listed on the signature pages hereto (each a “Stockholder” and
collectively, the “Stockholders”).

W I T N E S S E T H:

WHEREAS, Parent, Turin Acquisition Corp., a Delaware corporation and a direct
wholly owned subsidiary of Parent (“Merger Sub”), and Eagle Test Systems, Inc.,
a Delaware corporation (the “Company”), are entering into an Agreement and Plan
of Merger, dated as of the date hereof (as it may be amended from time to time
in accordance with its terms, the “Merger Agreement”), providing for, among
other things, the merger of Merger Sub with and into the Company with the
Company surviving the merger as a wholly owned subsidiary of Parent, in each
case, on the terms and subject to the conditions set forth in therein
(capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Merger Agreement); and

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner of the number of shares of Common Stock set forth, and in the manner
reflected, on Attachment A hereto (the “Owned Shares”); and

WHEREAS, as a condition to each of Parent and Merger Sub’s willingness to enter
into and perform their respective obligations under the Merger Agreement, Parent
and Merger Sub have required that each Stockholder agree, and each Stockholder
has agreed, (i) to vote all of such Stockholder’s Owned Shares as well as any
shares of Common Stock acquired by such Stockholder after the execution of this
Agreement (all of which, after so acquired, shall constitute “Owned Shares”),
whether upon the exercise of options, conversion of convertible securities or
otherwise, and any other voting securities of the Company (whether acquired
heretofore or hereafter) that are beneficially owned by such Stockholder or over
which such Stockholder has, directly or indirectly, the right to vote
(collectively, the “Voting Shares”) in favor of any proposal in furtherance of
the Merger Agreement or the transactions contemplated thereby, including the
Merger, and (ii) to take the other actions described herein; and

WHEREAS, each Stockholder desires to express its support for the Merger
Agreement and the transactions contemplated thereby, including the Merger, by
executing this Agreement; and

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration given to each party hereto, the receipt of which is
hereby acknowledged, the parties agree as follows:

1. Agreement to Vote; Irrevocable Proxy.

1.1 Agreement to Vote. Each Stockholder hereby agrees that, during the time this
Agreement is in effect, at any meeting of the stockholders of the Company,
however called, or any adjournment or postponement thereof, such Stockholder
shall be present (in person or by



--------------------------------------------------------------------------------

proxy) and vote (or cause to be voted) all of its Voting Shares (a) in favor of
the adoption of the Merger Agreement and (b) against any Alternative Proposal
and against any action or agreement that would delay, prevent, impede or impair
the ability of Parent and Merger Sub to complete the Merger or the ability of
the Company to consummate the Merger or the transactions contemplated by the
Merger Agreement.

1.2 Irrevocable Proxy. Solely with respect to the matters described in
Section 1.1, for so long as this Agreement has not terminated in accordance with
Section 5.1, each Stockholder hereby irrevocably appoints Parent (or any nominee
of Parent) as its attorney and proxy with full power of substitution and
resubstitution, to the full extent of such Stockholder’s voting rights with
respect to such Stockholder’s Voting Shares (which proxy is irrevocable and
which appointment is coupled with an interest, including for purposes of
Section 212 of the Delaware General Corporation Law) to vote all such
Stockholder’s Voting Shares solely on the matters described in Section 1.1, and
in accordance therewith. Each Stockholder hereby revokes any proxies previously
granted that would otherwise conflict with the proxy contemplated pursuant to
this Section 1.2 and agrees to execute any further agreement or form reasonably
necessary or appropriate to confirm and effectuate the grant of the proxy
contained herein. Such proxy shall automatically terminate upon the valid
termination of this Agreement in accordance with Section 5.1.

2. Representations and Warranties of Stockholders. Each Stockholder hereby
represents and warrants to Parent as follows:

2.1 Due Organization. Such Stockholder, if a corporation or other entity, has
been duly organized, is validly existing and is in good standing under the laws
of the state of its formation or organization.

2.2 Power; Due Authorization; Binding Agreement. Such Stockholder has full legal
capacity, power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by such
Stockholder and constitutes a valid and binding agreement of such Stockholder,
enforceable against Stockholder in accordance with its terms, except to the
extent that enforceability may be subject to the effect of any applicable
bankruptcy, reorganization, insolvency, moratorium or other similar laws
affecting or relating to the enforcement of creditors rights generally and to
general principles of equity.

2.3 Ownership of Shares. On the date hereof, the Owned Shares set forth opposite
such Stockholder’s name on Attachment A hereto are owned of record or
beneficially by such Stockholder in the manner reflected thereon and include all
of the Voting Shares owned of record or beneficially by such Stockholder, free
and clear of any claims, liens, encumbrances and security interests, except (if
applicable) as set forth on Attachment A hereto, which encumbrances or other
items do not affect in any respect the ability of such Stockholder to perform
such Stockholder’s obligations hereunder. As of the date hereof such Stockholder
has, and at all times prior to the valid termination of this Agreement in
accordance with Section 5.1 such Stockholder will have (except as otherwise
permitted by this Agreement), sole voting power (to the extent such securities
have voting power) and sole dispositive power with respect to all of the Owned
Shares, except as otherwise reflected on Attachment A.

 

2



--------------------------------------------------------------------------------

2.4 No Conflicts. The execution and delivery of this Agreement by such
Stockholder does not, and the performance of the terms of this Agreement by such
Stockholder will not, (a) require such Stockholder to obtain the consent or
approval of, or make any filing with or notification to, any governmental or
regulatory authority, domestic or foreign, (b) require the consent or approval
of any other person or entity pursuant to any agreement, obligation or
instrument binding on such Stockholder or its properties and assets,
(c) conflict with or violate any organizational document or law, rule,
regulation, order, judgment or decree applicable to such Stockholder or pursuant
to which any of its or its affiliates’ respective properties or assets are bound
or (d) violate any other agreement to which such Stockholder or any of its
affiliates is a party including, without limitation, any voting agreement,
stockholders agreement, irrevocable proxy or voting trust. The Voting Shares are
not, with respect to the voting or transfer thereof, subject to any other
agreement, including any voting agreement, stockholders agreement, irrevocable
proxy or voting trust.

2.5 Acknowledgment. Such Stockholder understands and acknowledges that each of
Parent and Merger Sub is entering into the Merger Agreement in reliance upon
such Stockholder’s execution, delivery and performance of this Agreement.

3. Representations and Warranties of Parent. Parent hereby represents and
warrants to the Stockholders as follows:

3.1 Power; Due Authorization; Binding Agreement. Parent is a corporation duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts. Parent has full corporate power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation by Parent of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate action
on the part of Parent, and no other proceedings on the part of Parent are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Parent and constitutes a valid and binding agreement of Parent,
except that enforceability may be subject to the effect of any applicable
bankruptcy, reorganization, insolvency, moratorium or other similar laws
affecting or relating to the enforcement of creditors rights generally and to
general principles of equity.

3.2 No Conflicts. The execution and delivery of this Agreement by Parent does
not, and the performance of the terms of this Agreement by Parent will not,
(a) require Parent to obtain the consent or approval of, or make any filing with
or notification to, any governmental or regulatory authority, domestic or
foreign or (b) conflict with or violate any organizational document or law,
rule, regulation, order, judgment or decree applicable to Parent or pursuant to
which any of its or its subsidiaries’ respective assets are bound.

 

3



--------------------------------------------------------------------------------

4. Certain Covenants of the Stockholders. Each Stockholder hereby covenants and
agrees with Parent as follows:

4.1 Restriction on Transfer, Proxies and Non-Interference. Each Stockholder
hereby agrees, while this Agreement is in effect, at any time prior to the
Effective Time, and otherwise as is contemplated by the Merger Agreement, not to
(a) other than as may be specifically required by a court order, which such
Stockholder shall use its reasonable best efforts to avoid (including by
offering substitute consideration or property) and provided further that such
Stockholder shall use reasonable best efforts to cause any such Voting Shares to
be transferred subject to this Agreement, sell, transfer, pledge, encumber
(except as set forth on Attachment A or due to this Agreement), assign or
otherwise dispose of (including, without limitation, by gift, merger,
consolidation or reorganization), or enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, pledge,
encumbrance, assignment or other disposition of, or limitation on the voting
rights of, any of the Voting Shares (any such action, a “Transfer”), provided
that nothing in this Agreement shall prohibit the exercise by such Stockholder
of any options to purchase Voting Shares, (b) grant any proxies or powers of
attorney, deposit any Voting Shares into a voting trust or enter into a voting
agreement with respect to any Voting Shares, (c) take any action that would
cause any representation or warranty of such Stockholder contained herein to
become untrue or incorrect or have the effect of preventing or disabling
Stockholder from performing its obligations under this Agreement, or (d) commit
or agree to take any of the foregoing actions. Any action taken in violation of
the foregoing sentence shall be null and void ab initio and each Stockholder
agrees that any such prohibited action may and should be enjoined. If any
involuntary Transfer of any of the Voting Shares shall occur (including, but not
limited to, a sale by a Stockholder’s trustee in any bankruptcy, or a sale to a
purchaser at any creditor’s or court sale or any sale or transfer by operation
of law, including, without limitation, by will or intestacy), the transferee
(which term, as used herein, shall include any and all transferees and
subsequent transferees of the initial transferee) shall take and hold such
Voting Shares subject to all of the restrictions, liabilities and rights under
this Agreement, which shall continue in full force and effect until valid
termination of this Agreement.

4.2 Additional Shares. Each Stockholder hereby agrees, while this Agreement is
in effect, that any shares of Common Stock acquired by such Stockholder after
the date hereof shall be subject to the terms of this Agreement as though owned
by such Stockholder on the date hereof.

4.3 No Limitations on Actions. Each Stockholder signs this Agreement solely in
its capacity as the record and/or beneficial owner, as applicable, of the Owned
Shares; any trustee who signs this Agreement on behalf of a Stockholder that is
a trust is signing only in his fiduciary capacity and not as an individual; this
Agreement shall not limit or otherwise affect the actions of such Stockholder or
any affiliate, employee or designee of such Stockholder or any of its affiliates
in any other capacity, including such person’s capacity, if any, as an officer
of the Company or a member of the board of directors of the Company; and nothing
herein shall limit or affect the Company’s rights in connection with the Merger
Agreement.

 

4



--------------------------------------------------------------------------------

4.4 No Solicitation. Each Stockholder agrees, while this Agreement is in effect,
not to directly or indirectly engage in any activity which would be prohibited
pursuant to Section 5.2(a) of the Merger Agreement if engaged in by the Company.

4.5 Disclosure. Each Stockholder hereby permits Parent or the Company to publish
and disclose in any proxy materials (including, but not limited to, all
documents and schedules filed with the Securities and Exchange Commission) its
identity and ownership of shares of Common Stock and the terms of this
Agreement.

4.6 Further Assurances. From time to time, at the request of Parent and without
further consideration, each Stockholder shall execute and deliver such
additional documents and take all such further action as may be necessary or
reasonably desirable to consummate and make effective the transactions
contemplated by this Agreement.

5. Miscellaneous.

5.1 Termination of this Agreement. This Agreement shall terminate upon the
earlier to occur of (i) the termination of the Merger Agreement in accordance
with its terms, or (ii) the consummation of the Merger.

5.2 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 5.1, this Agreement shall become void and of no effect with
no liability on the part of any party hereto; provided, however, no such
termination shall relieve any party hereto from any liability for any breach of
this Agreement occurring prior to such termination; and provided, further, that
upon payment of the Termination Fee (as defined in the Merger Agreement)
Stockholder shall have no further liability with respect to this Agreement or
the transactions contemplated hereby.

5.3 Non-Survival. The representations and warranties made herein shall not
survive the termination of this Agreement.

5.4 Entire Agreement; Assignment. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person or entity any right, benefit or remedy of any nature whatsoever under or
by reason of this Agreement. This Agreement shall not be assigned by operation
of law or otherwise and shall be binding upon and inure solely to the benefit of
each party hereto.

5.5 Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement
executed by each of the parties hereto.

5.6 Notices. Any notice required to be given hereunder shall be sufficient if in
writing, and sent by facsimile transmission (provided that any notice received
by facsimile transmission or otherwise at the addressee’s location on any
Business Day after 5:00 p.m. (addressee’s local time) shall be deemed to have
been received at 9:00 a.m. (addressee’s local time) on the next Business Day),
by reliable overnight delivery service (with proof of service),

 

5



--------------------------------------------------------------------------------

hand delivery or certified or registered mail (return receipt requested and
first-class postage prepaid), addressed as follows:

If to the Stockholders:

Fax:

If to Parent:

Teradyne, Inc.

700 Riverpark Drive

North Reading, Mass. 01864

Attention: Eileen Casal, V.P. & General Counsel

Fax: (978) 370-2290

with copy to:

WilmerHale LLP

60 State Street

Boston, Mass 02109

Attention: Jay E. Bothwick, Esq.

Fax: 617-526-5000

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or received. Any party to this Agreement
may notify any other party of any changes to the address or any of the other
details specified in this paragraph; provided, however, that such notification
shall only be effective on the date specified in such notice or two Business
Days after the notice is given, whichever is later. Rejection or other refusal
to accept or the inability to deliver because of changed address of which no
notice was given shall be deemed to be receipt of the notice as of the date of
such rejection, refusal or inability to deliver.

5.7 Governing Law; Venue.

(a) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to conflicts of laws
principles that would result in the application of the Law of any other state.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Delaware Court
of Chancery, or, if no such state court has proper jurisdiction, the Federal
court of the United States of America, sitting in Delaware, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereby
irrevocably and unconditionally (i) agrees not to commence any such action or
proceeding except in such courts; (ii) agrees that any claim in respect of any
such action or proceeding may be heard and determined in such Delaware Court of
Chancery or, if no such state court has

 

6



--------------------------------------------------------------------------------

proper jurisdiction, then in such Federal court; (iii) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such action or proceeding in any
such Delaware Court of Chancery or Federal court; and (iv) waives, to the
fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such Delaware Court of Chancery
or Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 5.6. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law. Each party hereto agrees not to commence any legal
proceedings relating to or arising out of this Agreement or the Transactions in
any jurisdiction or courts other than as provided herein.

5.8 WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE SUCH WAIVER; (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER; (C) IT MAKES SUCH WAIVER
VOLUNTARILY; AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.8.

5.9 Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with its specific terms or were otherwise breached. Each Stockholder
agrees that, in the event of any breach or threatened breach by such Stockholder
of any covenant or obligation contained in this Agreement, Parent shall be
entitled (in addition to any other remedy that may be available to it, including
monetary damages) to seek and obtain (a) a decree or order of specific
performance to enforce the observance and performance of such covenant or
obligation, and (b) an injunction restraining such breach or threatened breach.
Each Stockholder further agrees that neither Parent nor any other person or
entity shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 5.9, and each Stockholder irrevocably waives any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument.

5.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties hereto and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart. This Agreement may be executed and delivered by facsimile
transmission.

 

7



--------------------------------------------------------------------------------

5.11 Descriptive Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

5.12 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

[Remainder of page intentionally blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stockholders’ Agreement
to be duly executed as of the day and year first above written.

 

TERADYNE, INC. By:       Name:   Title:

 

   [Stockholder Name]



--------------------------------------------------------------------------------

ATTACHMENT A

Details of Ownership

 

Shares

  

Entity or Individual Name

  